

117 HR 3844 IH: Fellowships and Traineeships for Early-Career AI Researchers Act
U.S. House of Representatives
2021-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3844IN THE HOUSE OF REPRESENTATIVESJune 11, 2021Mr. Obernolte (for himself, Mr. McNerney, Mr. Lucas, and Ms. Johnson of Texas) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo support fellowships and traineeships for early-career artificial intelligence researchers, and for other purposes.1.Short titleThis Act may be cited as the Fellowships and Traineeships for Early-Career AI Researchers Act.2.FindingsCongress finds the following:(1)Artificial intelligence is a tool that has the potential to change and possibly transform every sector of the United States economy and society.(2)Talent is core to United States competitiveness in artificial intelligence.(3)The United States education pipeline for artificial intelligence fields faces significant challenges.(4)Artificial intelligence is increasingly becoming a highly interdisciplinary field with expertise required from a diverse range of scientific and other scholarly disciplines that traditionally work independently and continue to face cultural and institutional barriers to large scale collaboration.(5)The Federal Government should continue to play an important role in advancing research, development, training, and education activities in artificial intelligence through coordination and collaboration between government, academia, and the private sector to train the next generation of artificial intelligence experts.3.DefinitionsIn this Act:(1)Artificial intelligenceThe term artificial intelligence has the meaning given such term in section 5002 of the William M. (MAC) Thornberry National Defense Authorization Act for Fiscal Year 2021.(2)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).4.Artificial intelligence traineeships(a)In generalThe Director of the National Science Foundation shall award grants to institutions of higher education to establish traineeship programs for graduate students who pursue artificial intelligence-related research leading to a masters or doctorate degree by providing funding and other assistance, and by providing graduate students opportunities for research experiences in government or industry related to the students’ artificial intelligence studies.(b)Use of fundsA institution of higher education shall use grant funds provided under subsection (a) for the purposes of—(1)providing traineeships to students who are pursuing research in artificial intelligence leading to a masters or doctorate degree;(2)paying tuition and fees for students receiving traineeships;(3)creating and requiring courses or training programs in technology ethics for students receiving traineeships;(4)creating opportunities for research in technology ethics for students receiving traineeships;(5)establishing scientific internship programs for students receiving traineeships in artificial intelligence at for-profit institutions, nonprofit research institutions, or government laboratories; and(6)other costs associated with the administration of the program.5.Artificial intelligence fellowshipsThe Director of the National Science Foundation shall award fellowships to masters and doctoral students and postdoctoral researchers at institutions of higher education who are pursuing degrees or research in artificial intelligence and related fields, including in the field of technology ethics. In making such awards, the Director shall conduct outreach, including through formal solicitations, to solicit proposals from students and postdoctoral researchers seeking to carry out research in aspects of technology ethics with relevance to artificial intelligence systems.